--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3
 
Independent Contractor Agreement
For Consulting Services
 
This Independent Contractor Agreement (the “Agreement”) is made and entered into
as of June 6, 2015 (the “Effective Date”) by and between magicJack Vocaltec
Ltd., a company formed under the laws of the State of Israel, and all of its
direct and indirect subsidiaries (collectively, the “Company”), and Timothy
McDonald (the “Contractor”).
 
WITNESSETH:
 
WHEREAS, the Company desires to retain the Contractor to perform certain
professional consulting services specified herein; and
 
WHEREAS, Contractor represents he has expertise in the services required by the
Company and desires to be engaged in the capacity of independent contractor in
accordance with the terms and conditions set forth in this Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
 
 
1.
Scope of Services

 
a.           Contractor agrees to perform personally the consulting services
(the “Consulting Services”) which may be requested by the Company from time to
time.
 
b.           Contractor shall maintain sole control and discretion as to when
the Consulting Services are performed.  In performing the Consulting Services,
the Contractor represents and warrants to Company that Contractor shall (1) use
diligent efforts and professional skills and judgment; and (2) perform the
Services in accordance with recognized standards of the applicable industry and
profession.


c.           The Contractor shall communicate with the Company, either in person
at the Company’s offices or such other locations as agreed to by the Company, or
via the telephone or e-mail, regarding the status of the Consulting Services at
least weekly and more often as reasonably requested by the Company from time to
time.


d.           The Company will not provide the Contractor with an office or any
other space from which to conduct the Consulting Services, and Contractor shall
have the sole control and discretion as to where to perform the Consulting
Services.


e.           The Contractor agrees to supply, at his or her own expense, any and
all tools, equipment or materials necessary for the successful completion of the
Consulting Services.
 
f.           Contractor represents and warrants to Company, that (1) Contractor
has, and will maintain throughout the term hereof, full right, power, and
authority to enter into and perform its obligations under this Agreement without
conflict with the rights of or obligations to any other party, or in violation
of any applicable law or regulation; and (2) none of the Consulting Services
provided to Company shall contain any confidential information of any third
party.
 
 
 

--------------------------------------------------------------------------------

 
 
 
2.
Consideration

 
a.           In consideration of the Consulting Services performed by the
Contractor, the Company agrees to pay Contractor a fee of Twenty Thousand
Dollars ($20,000.00) per month (the “Monthly Fee”) for the Consulting Services,
with such fees to be pro-rated for any partial month during which Consulting
Services are provided hereunder
 
b.           The Company shall pay the Monthly Fee to Contractor in arrears on
the last day of each calendar month.  Contractor shall provide the Company with
an invoice for each installment of the Monthly Fee.
 
c.           The Company agrees to reimburse Contractor for Contractor’s
reasonable travel expenses incurred by Contractor for travel requested by the
Company provided that such expenses are pre-approved in writing by the
Company.  Contractor shall be responsible for all other costs and expenses
associated with performance of the Consulting Services.
 
d.           The Company shall have no obligation to make any payment pursuant
to this Agreement unless Contractor is in compliance with all its covenants,
agreements and warranties hereunder.
 
3.      Term.  The Contractor shall commence providing services on the Effective
Date and shall continue until this Agreement is terminated by either party in
accordance with this Section 3 (the “Term”).  Either party may terminate this
Agreement with or without cause on ten (10) days’ prior written notice provided
to the other.
 
4.    Independent Contractor Status
 
a.           It is understood and agreed that Contractor will act solely as an
independent contractor hereunder and shall conduct his operations as an
independent contractor, and nothing in this Agreement shall be construed to
render Contractor an employee of the Company.  The Company shall have no right
to control or direct the details, manner or means by which Contractor
accomplishes the results of the Consulting Services.
 
b.           Contractor understands and recognizes that it is not an agent of
the Company and has no authority to and shall not bind, represent or speak for
the Company for any purpose whatsoever.
 
c.           The Company will record payments to Contractor on, and provide to
Contractor, an Internal Revenue Service Form 1099, and the Company will not
withhold any federal, state or local employment taxes on Contractor's
behalf.  Contractor agrees to pay all such taxes in a timely manner and as
prescribed by law.
 
 
2

--------------------------------------------------------------------------------

 


d.           Contractor will not be considered an employee for purposes of any
Company employment policy or any employment benefit plan, and Contractor will
not be entitled to any benefits under any such policy or benefit plan.
 
5.      Nondisclosure and Use of Confidential Information.  Contractor
acknowledges and agrees that it entered into with the Company and is bound by a
certain Non-Disclosure and Confidentiality Agreement executed by Contractor and
the Company (the “Confidentiality Agreement”). Contractor further acknowledges
and agrees that the Confidentiality Agreement applies to all Confidential
Information (as defined therein) provided by the Company to Contractor
regardless of the date of disclosure and that the termination of this Agreement,
for any reason, shall not effect Contractor’s obligations under the
Confidentiality Agreement.
 
6.      Other Work By Contractor.  During the Term, the Contractor shall be free
to provide professional consulting services to entities or individuals other
than the Company.
 
7.      No Conflicting Agreements.  The Contractor hereby represents and
warrants that the Contractor has no commitments or obligations inconsistent with
this Agreement.  The Contractor hereby agrees to indemnify and hold the Company
harmless against any loss, damage, liability or expense arising from any claim
based upon circumstances alleged to be inconsistent with such representation and
warranty.    During the period during which the Contractor’s services are
engaged by the Company, the Contractor will not enter into any Agreement (oral
or written), which may be in conflict with this Agreement.
 
8.      Transfer and Assignment; Subcontracting.  This Agreement may not be
assigned or transferred by Contractor.  Should such an assignment or transfer
occur, this Agreement shall become null and void at the discretion of the
Company upon written notice by the Company to Contractor. Contractor
acknowledges that the Company is relying on the personal skill and expertise of
Contractor in performing the Consulting Services.
 
9.      Return of Property.  At any time upon the Company’s request and, in any
event, within five (5) calendar days of the date this Agreement terminates and
regardless of the reason for the termination, return to the Company all Company
property in Contractor’s possession or under Contractor’s control, in any form,
including, but not limited to, products, materials, memoranda, notes, notebooks,
records, reports, documents, computer hardware, software, and Confidential
Information (regardless of how it is maintained) and any copies thereof.
 
10.    Remedies for Breach.  Contractor acknowledges that the restrictions
contained in this agreement are reasonable and necessary to protect the
legitimate interests of the Company, and are not unduly burdensome to
Contractor.  Without limiting the Company’s rights to pursue any other legal and
equitable remedies available to it for any breach or threatened breach
(including the recovery or damages) by Contractor of the covenants, agreements
and warranties contained herein, Contractor acknowledges that a breach of said
covenants, agreements and warranties would cause a loss to the Company that
could not reasonably or adequately be compensated in damages in any action at
law, that remedies other than injunctive relief could not fully compensate the
Company for a breach of said covenants, agreements and warranties and that
accordingly, the Company shall be entitled to injunctive relief to prevent any
breach or continuing or threatened breaches of Contractor’s covenants,
agreements and warranties as set forth herein. It is the intention of the
parties hereto that if, in any action before any Court empowered to enforce this
Agreement, any term, restriction, covenant, agreement or promise is found to be
unenforceable, then such term, restriction, covenant, agreement or promise shall
be deemed modified to the extent necessary to make it enforceable by such Court.
 
 
3

--------------------------------------------------------------------------------

 
 
11.    Waiver.  Waiver by the Company of a breach of any provision of this
Agreement or failure to enforce any such provision shall not operate or be
construed as a waiver of any subsequent breach of any such provision or of the
Company's right to enforce any such provision.  No act or omission of the
Company shall constitute a waiver of any of its rights hereunder except for a
written waiver signed by the Company's President.
 
12.    Governing Law and Jury Waiver.  This Agreement shall be deemed to have
been made in the State of Florida, shall take effect as an instrument under seal
within the State of Florida, and the validity, interpretation and performance of
this Agreement shall be governed by, and construed in accordance with, the
internal law of the State of Florida, without giving effect to conflict of law
principles.  Both parties further acknowledge that the last act necessary to
render this Agreement enforceable is its execution by the Company in the State
of Florida, and that the Agreement thereafter shall be maintained in the State
of Florida.  Both parties agree that any action, demand, claim or counterclaim
relating to the terms and provisions of this Agreement, or to its breach, shall
be commenced in the State of Florida in a court of competent jurisdiction.  Both
parties further acknowledge that venue shall exclusively lie in the State of
Florida. BOTH PARTIES FURTHER AGREE THAT ANY SUCH ACTION, DEMAND, CLAIM OR
COUNTERCLAIM SHALL BE RESOLVED BY A JUDGE ALONE, AND BOTH PARTIES HEREBY WAIVE
AND FOREVER RENOUNCE THE RIGHT TO A TRIAL BEFORE A CIVIL JURY.
 
13.    Certification by Contractor.  Contractor certifies that all information
and data provided by Contractor to the Company in order to obtain this Agreement
or in response to the Company requests for information and data are accurate,
complete and current as of the date of execution of this Agreement.
 
14.    Effect on Existing Agreements.  This Agreement shall have no effect on
the enforceability of (a) the surviving terms of the Employment Agreement by and
between the Company and Contractor dated December 13, 2013, or (b) the
Separation Agreement and Release between the Company and Contractor dated June
5, 2015, each of which shall remain in full force and effect notwithstanding,
and not modified by, any provision of this Agreement.


15.    Counterparts.  This Agreement may be executed in two counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument, including counterparts delivered by electronic
signature or PDF, each of which shall be treated as an original.


16.    Headings.  All section headings herein are inserted for convenience only
and shall not modify or affect the construction or interpretation of any
provisions of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 


17.    Notices.  All notices, requests, consents and other communications
hereunder shall be in writing, shall be addressed to the receiving party's
address set forth below or to another address as a party may designate by notice
hereunder, and shall be either (i) delivered by hand, (ii) made by telex,
telecopy or facsimile transmission, (iii) sent by overnight courier or (iv) sent
by registered or certified mail, return receipt requested, postage prepaid.
 
All notices to the Company shall be sent to: 
 
magicJack Vocaltec Ltd.
222 Lakeview Avenue, Suite 1600  
West Palm Beach, Florida 33401  
Attention: CEO
All notices to Contractor shall be sent to:
 
Timothy McDonald
191 Mine Mount Road
Bernardsville, NJ 07924

 
18.    Severability.  If any portion or provision of this Agreement shall to any
extent be declared unenforceable by a court of competent jurisdiction, then the
remainder of this Agreement, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.
 
19.    Modifications.  No modification of this contract shall be binding upon
the parties hereto, unless such is in writing and duly signed by the respective
parties hereto.  This Agreement shall take effect when signed by both parties.
 
IN WITNESS WHEREOF, the respective parties have caused this Agreement to be
executed as of the date first above written.
 
magicJack Vocaltec Ltd
 
By: __________________________________  
Name: Gerald T. Vento   
Title: CEO
 __________________________________
 Timothy McDonald

 
5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
 
 
|||
 